El Juez Asociado Se. Hektiández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho de la sentencia apelada.
Considerando: que habiendo desistido la representación de Don Mariano Pesquera y Goenaga del recurso inter-puesto contra dicha sentencia y limitándose las demás par-tes á impugnarlo sólo en cuanto declara no haber lugar á la indemnización de daños y perjuicios solicitada por la terce-rista, sin especial condenación de costas, á esos extremos debe contraerse la decisión de este Tribunal, dejando subsis-tentes los demás pronunciamientos del fallo apelado.
Considerando: que Doña Cora May Belden de Smith no ha probado ni intentado probar siquiera la existencia de los daños y perjuicios que reclama, y que- éstos tampoco pueden estimarse consecuencia forzosa del embargo practicado á instancia de Don Mariano Pesquera y Goenaga en los bie-nes que aquélla reclama como suyos; por lo que el Tribunal sentenciador ha procedido con arreglo á derecho al esti-mar improcedente tal indemnización, ajustándose por ello á la doctrina legal sancionada por el Tribunal Supremo de España en varias sentencias anteriores al cese de la sobera-nía española en esta Isla, entre otras las de 9 de Enero y 3 de Julio de 1897.
Considerando: que tampoco procede condenar en las cos-tas á Don Mariano Pesquera y Goenaga, pues contestó la demanda de'tercería solicitando se declarara ésta sin lugar, y por tanto al ser desestimada en la parte relativa á la indemnización de daños y perjuicios, es claro que no fueron desestimadas totalmente las pretensiones de Pesquera, y no cabe en su consecuencia aplicarle la regla 93 de la Orden General No. 118, Serie de 1899, invocada por la representa-ción de Doña Cora May Belden de Smith.
*340Vistos los textos legales anteriormente citados.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, en cuanto por ella se declaró no haber lugar á la indemnización de daños y perjuicios reclamada por la tercerista Doña Cora May Belden de Smith, sin especial condena de costas, extremos sobre que ha versado el recurso interpuesto por dicha señora; y dejamos subsistente dicha sentencia respecto á los demás particulares que contiene y que no han sido objeto de recurso alguno por haber desis-tido Don Mariano Pesquera y Goenaga del que tenía inter-puesto, entendiéndose las costas del recurso de la tercerista á cargo de ella y de- Don Herbert E. Smith y Don José Wenar, coadyuvantes de su pretensión; y devuélvanse los autos al Tribunal de Distrito de San Juan con la certifica-ción correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.